Citation Nr: 0013753	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-19 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a right shoulder superior labral anterior-
posterior lesion.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a post-operative left varicocele with 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to July 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which awarded service connection for a post-
operative right shoulder disability, evaluated as 10 percent 
disabling, and a post-operative left varicocele, evaluated as 
zero percent disabling.  Each disability rating was assigned 
an effective date of July 18, 1997.  

In March 1999, the RO increased the evaluation of the right 
shoulder disability from 10 to 30 percent, and increased the 
evaluation of the service-connected left varicocele from zero 
to 10 percent.  In April 1999, the veteran expressed 
continued disagreement with the assigned ratings.  

In an April 1999 statement, the veteran asserted that he 
could no longer have sexual activity with his spouse because 
of the severity of left testicle pain.  The RO construed the 
veteran's assertion as a claim of entitlement to special 
monthly compensation, under 38 C.F.R. § 3.350, based on loss 
of use of a creative organ.  By a June 1999 rating decision, 
the RO denied entitlement to special monthly compensation.  
The record reflects that the veteran has not submitted a 
notice of disagreement with that decision.  As the veteran 
has not addressed the issue of entitlement to a special 
monthly compensation based on loss of use of a creative organ 
in either a notice of disagreement or in any other 
communication received since the RO issued its June 1999 
decision, that issue is not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (1999).

In March 2000, the veteran submitted pertinent medical 
evidence not previously of record.  In May, the veteran, via 
his representative, waived the right to initial RO review.  
See 38 C.F.R. § 20.1304(c) (1999).  Given the foregoing, the 
Board will proceed with the adjudication of the veteran's 
case, reviewing all evidence of record.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's case has been obtained.  VA's 
duty to assist has been fulfilled.

2.  Since separation from service, the veteran's right 
shoulder disability has been productive of severe chronic 
pain with some loss of function, rotator cuff tendinitis, 
shoulder impingement syndrome, bicipital tenosynovitis, and 
possible recurrent tear of the biceps.  Evidence of 
limitation of motion of the arm to 25 degrees from the side 
or fibrous union of the humerus is not present. 

3.  Since discharge from service, the veteran's left 
varicocele has been productive of chronic left testicular 
pain, with swelling of the left testicle and scrotum.  
Symptoms synonymous with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
are not present.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for a right shoulder superior labral anterior 
posterior lesion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5304 (1999).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a post-operative left varicocele with 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § Part 4, Diagnostic Code 7525 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that the veteran sustained a 
right shoulder injury in June 1996 while playing softball.  
Magnetic resonance imaging (MRI) confirmed a Type II superior 
labral anterior posterior tear, and revealed a cyst involving 
the supraspinous muscle.  Arthroscopic repair attempted in 
July 1996 was unsuccessful.  The veteran underwent successful 
surgery to repair the superior labral anterior posterior tear 
in September 1996.  The service records reflect that the 
veteran's recovery was good, until the injury was exacerbated 
when he returned to light throwing and increased his work as 
an X-ray technician.  Medical Evaluation Board examination in 
March 1997 indicated that the veteran was unable to perform 
overhead activities without significant pain.  The diagnosis 
was right shoulder superior labral anterior posterior tear, 
right hand dominant, which did not exist prior to service. 

Proceedings by a Physical Examination Board in May 1997 
revealed that the veteran's right shoulder disorder rendered 
him unfit for duty.  The record reflects that the veteran was 
discharged from active duty with severance pay based on a 
right shoulder disability.

Service medical records also reflect that the veteran had a 
mild left varicocele at the time he entered into active duty 
in August 1989.  The records reveal that he underwent high 
ligation of the varicocele in February 1991, which provided 
relief until May 1991, when he experienced an episode of 
epididymitis.  Urological consultation in February 1993 
resulted in assessment of a small grade II varicocele with 
possible epididymitis.  The veteran presented with further 
testicular pain in June 1993 after being hit with a softball.  
The service examiner noted that the cords were swollen, but 
examination was otherwise unremarkable.  The veteran 
underwent an elective vasectomy in December 1995, which was 
performed without complication.  During the March 1997 
Medical Evaluation Board, the veteran complained of continued 
occasional swelling and pain of the left testicle.

The RO received the veteran's claim of service connection for 
a right shoulder disorder and a left varicocele in August 
1997.  

On VA examination in October 1997, the veteran complained of 
constant pain and weakness of the right arm, especially on 
flexion.  He stated that he felt a "clunk" in his shoulder 
when he brought his right arm down from flexion, especially 
when it was flexed greater than 90 degrees.  He expressed 
that the pain was diffuse, and appeared to be posterior most 
of the time.  The veteran reported occasional burning under 
the chorioma and a dull ache with increased pain on 
activities.  He denied the use of anti-inflammatory 
medications, or the use of a brace for his shoulder or upper 
right extremity.  The veteran reported that he continued to 
work as civilian X-ray technician, and his right shoulder 
disorder interfered with his work, especially with his 
ability to help patients slide over to the examining table.  
Examination revealed well-healed arthroscopic portal scars on 
his shoulder.  There were no signs of infection, effusion, 
impingement, or apprehension.  Active flexion was to 160 
degrees, passive flexion was to 260 degrees, internal 
rotation was to 90 degrees, and external rotation was to 60 
degrees.  Rotator cuff strength was weak.  Neurological 
examination was normal.  Reflexes and muscle strength of the 
upper extremities as well as generalized sensation were 
normal.  The diagnosis was "Type II flap [sic] lesion of the 
right shoulder which caused continued disability throughout 
his life, eventually developed progressive degenerative joint 
disease."

VA examination of the left varicocele was performed in 
October 1997, revealing that a small area of stratum corneum, 
not really a true scale, was exfoliating off.  The VA 
examiner found that the veteran's groin, and the upper 
aspects of the thighs, were completely clear.  Pertinent 
diagnosis was history of tinea of the scrotum, with no 
evidence of fungal infection on the scrotum.  On VA 
examination for scars in October 1997, a varicocele scar was 
found on the veteran's left side measuring approximately 4.5-
centimeters.  Said scar was noted as linear and well healed.  
Fourteen scars relating to the veteran's right shoulder 
surgeries were found.  Those scars varied in length from 1 to 
2-centimeters, and were considered linear and well healed.

On VA examination in November 1997, the veteran reported that 
he took approximately six Tylenol #3 each week to relieve the 
left testicle and right shoulder pain.  He also reported 
taking Daypro once each day for the right shoulder pain.  He 
stated that he had had to take approximately five sick days 
since he began his job as a radiology technician in May 1997.  
The veteran expressed that his biggest problem was the right 
shoulder pain, which was present on a daily basis.  He also 
complained of weakness of the upper extremity when he held, 
for example, a full pot of coffee.  Examination revealed a 
decreased range of motion of the right shoulder and a 
positive drop test in the right shoulder area.  Examination 
of the right shoulder was otherwise normal.  The veteran also 
stated that his left testicle remained painful on a daily 
basis.  He denied that it was related to urination or 
standing.  Examination revealed diffuse mild swelling in the 
left scrotal area.  The left testicle was tender to palpation 
in the superior and inferior poles.  No masses were palpated 
on examination.  Pertinent diagnoses were status post left 
varicocele with persistent left testicular pain; status post 
vasectomy; status post right shoulder surgery for rotator 
cuff tear; and chronic pain syndrome.

By a February 1998 rating decision, the RO awarded service 
connection for a postoperative right shoulder disability, 
evaluated as 10 percent disabling under Diagnostic Code 5304, 
and for a postoperative left varicocele, evaluated as zero 
percent disabling under Diagnostic Code 7525.  As the 
veteran's claim was received within one year from his 
separation from service, the RO established that the 
disability ratings were effective July 18, 1997, the day 
following the veteran's discharge from service.  

The RO received notice of disagreement in March 1998.  
Enclosed with notice of disagreement were additional medical 
records reflecting treatment the veteran received from 
private physicians between March 1997 and March 1998.  Those 
records indicate that the veteran reported with continuing 
complaints of constant right shoulder pain and chronic pain 
and swelling in the left scrotal area.  Sonograms of the 
scrotum were performed in March and August 1997, revealing 
that his testicles were normal in size, configuration, and 
echo density.  There was no evidence for testicular mass 
lesion or torsion.  Color Doppler study showed normal 
vascularity.  Impression was normal testicular sonograms.  
Epididymitis was diagnosed in December 1997 and March 1998, 
and an examination report dated in December 1997 reflects 
that treatment included a prescription of Doxycycline.  

In a December 1998 statement, the veteran reported that his 
right shoulder and testicular disabilities had worsened over 
the prior year.  He stated that he had chronic and severe 
pain in his right shoulder every day, produced by his 
occupation as a radiology technician and his activities of 
daily living.  He complained that the right shoulder's range 
of motion had severely decreased, there was an increased 
amount of "popping" with associated severe pain, and his 
right arm had become considerably weaker.  He stated that 
sleeping had become very difficult because he had to lay on 
his shoulder girdle when trying to sleep.  The veteran 
reported that his work involved an extreme amount of lifting 
and overhead range of motion, and that the right shoulder 
disability had caused him to miss 21 days of work.  He 
expressed that he experienced headaches more frequently due 
to shoulder pain and muscle tension that radiated from his 
neck up to the base of his skull.  The veteran also asserted 
that the left varicocele was productive of increased pain and 
swelling, especially when he was active on his feet or after 
prolonged standing.  He reported that the pain was 
unavoidable, as certain procedures of his job called for 
activity and prolonged standing.  He stated that during the 
prior year, his primary physician had excused him from work 
for "6 days at a time."  The veteran expressed that he felt 
his job was in jeopardy because of the limitations produced 
by his right shoulder and left testicle disabilities.

On VA joint examination in December 1998, the veteran 
presented with complaints of numbness in the thumb, at the 
base of the thumb, and in the palm of his hand.  He reported 
that a burning pain had recently begun to develop in the 
right shoulder which radiated down to the right hand when he 
wrote.  Reported medications included Flexeril, taken each 
night before bed; Vicodin as needed, once or twice each week; 
and 500 milligrams of Naprosyn twice daily.  Examination 
revealed significant atrophy of the trapezius on the right 
compared to the left, as well as atrophy of the supraspinatus 
and infraspinatus musculature.  There did not appear to be 
significant wasting of the deltoid.  Total elevation of the 
right arm was to 130 degrees with significant reduction of 
internal rotation to approximately L4.  Active and passive 
abduction were to 80 degrees.  Forward flexion was to 70 
degrees.  The VA examiner noted that the veteran's active and 
passive ranges of motion were not significantly different due 
to significant pain when the veteran was passively examined.  
Significant popping was found on passive and active range of 
motion and significant pain was noted on palpation of the 
coracoacromial ligament as well as posteriorly to the 
acromion.  X-rays of the right shoulder were noted as within 
normal limits, showing that the osseous architecture and soft 
tissues were unremarkable, with no identified bony pathology.  
The visualized joints appeared normal.  The VA physician 
stated:

[The veteran's] functional ability is 
significantly reduced as he is unable to 
lift more than 5 pounds.  His range of 
motion is significantly reduced and the 
[veteran] is quite anxious about work 
over his chest level due to severe 
exacerbation of right shoulder pain.  
This functions as his dominant arm and it 
reduces his functional ability 
significantly.  This is beginning to 
interfere with his activities of daily 
living as well as his job.

The veteran also presented for VA genitourinary examination 
in December 1998.  The veteran denied feelings of dysuria, 
hesitancy, urgency, and urinary incontinence.  He complained 
of severe left scrotal pain radiating to his upper thigh and 
stomach, occurring approximately once each month.  He also 
complained of left scrotal swelling which prevented him from 
working and having sexual intercourse.  The veteran reported 
that he had been treated for epididymitis, occurring every 
one or two months, and had been treated with trials of 
Doxycycline and Motrin.  It was noted that the veteran had 
never required hospitalization for any of his epididymal 
episodes.  Examination revealed that the left testicle was 
slightly tender to palpation, and the epididymis was tender 
superiorly as well as posteriorly.  No appreciable masses 
were felt in the left testicle.  Spermatic cords were 
palpable bilaterally.  Diagnoses were status post left 
varicocelectomy, from which the veteran appeared healed with 
no signs of scar infection, and chronic epididymitis.  It was 
noted that the veteran required continued follow-up and 
periodic treatment with antibiotics and non-steroidal anti-
inflammatory drugs for his pain and discomfort.  

In March 1999, the RO increased the evaluation of the right 
shoulder disability to 30 percent, and increased the 
evaluation of the service-connected left varicocele to 10 
percent.  The RO also determined that the veteran's 
disabilities do not warrant an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).

A medical statement dated in May 1999 was obtained from J.V., 
M.D.  Dr. V. stated that he had treated the veteran since 
December 1997, and found that the veteran had chronic left 
testicular pain, with swelling of the left testicle and 
scrotum.  Dr. V. reported that the swelling and pain had 
progressed to such a degree that the veteran's sexual 
function was impaired, as he refrained from sexual contact 
because of pain.  He expressed that the veteran's ability to 
function at work was impaired because testicular and scrotal 
pain prevented him from standing for long periods.

In a June 1999 statement, the veteran reiterated that 
prolonged standing remained a "real problem," and that 
sexual activity with his spouse "truly is almost 
non[-]existent because the pain is so great during and 
after."  He also asserted that the private medical reports 
of record evidenced that he was undergoing long term drug 
therapy with Doxycycline. 

Additional medical reports reflecting orthopedic examinations 
in February and March 2000 are also of record.  The February 
2000 examination revealed no significant atrophy.  Tenderness 
was found over the coracoacromial ligament, the coracoid 
process, and the anterior acromion.  Flexion was to 150 
degrees, abduction was to 150 degrees, external rotation was 
to 70 degrees, and internal rotation was to L1.  Severe pain 
was noted on the supraspinatus test, and pain was evidenced 
on impingement and lift-off tests.  The subscapularis was 
intact.  Rotator cuff strength was noted as good, but there 
was painful resistive abduction.  X-rays were negative for 
arthritis.  The diagnoses were rotator cuff tendinitis, 
shoulder impingement syndrome, bicipital tenosynovitis, and 
possible recurrent tear of the biceps.  

A February 2000 MRI demonstrated postoperative changes of the 
right shoulder region, a subluxated biceps tendon, and a 
rotator cuff tear of the right shoulder was suggested.  The 
MRI did not demonstrate evidence of ischemic necrosis of the 
humeral head or additional abnormality. 

In a March 2000 follow-up progress note, a private 
orthopedist noted that the symptoms of the veteran's right 
shoulder disability were unchanged.  Medication was helpful 
to some degree, but the veteran continued to complain of a 
burning sensation, pain, and the inability to sleep at night.  
Examination revealed, compared with examination in February 
2000, decreased range of motion and more severe pain on range 
of motion.  Flexion and abduction were each to 120 degrees.  
Clicking was noted with flexion and abduction, especially 
when the right arm was brought down from flexion abduction.  
Rotator cuff strength was good.  Pain was noted on the 
supraspinatus test and lift-off test.  Resistive biceps was 
positive and painful.  Impingement sign was positive.  The 
orthopedist concluded:

[The veteran] is significantly disabled 
because of shoulder pain.  There is 
limitation in activities and limitation 
in recreational athletic activities.  He 
is not able to play with his children.  
He is not able to participate in any 
throwing sports.  He has difficulty 
sleeping at night.

Analysis

Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish a well-
grounded claim seeking an increased evaluation.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  In the instant case, the veteran's claims 
are well grounded; thus, VA has a duty to assist.  Review of 
the record does not reveal that there are additional records 
which have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
in order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999).

Right Shoulder 

Criteria

Applicable to evaluation of the veteran's disability is 38 
C.F.R. § 4.56, pertinent to the effects of missile and muscle 
injuries and setting out principle factors and symptoms such 
as weakness, undue fatigue-pain, incoordination, muscular 
fusing or scarring and joint involvement.  Although the 
veteran's injury does not involve a gunshot/bullet/missile 
wound, the Board concurs with the RO's determination that the 
veteran's symptomatology is most analogous to that set forth 
in 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 5304.  See 38 
C.F.R. § 4.20 (1999).

38 C.F.R. § 4.56 provides as follows:  (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56.

The veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5304, which 
provides for evaluation of Muscle Group IV.  Muscle Group IV 
consists of the intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  The function of Muscle Group IV is 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in socket, 
abduction, and outward and inward rotation of the arm.  Under 
Diagnostic Code 5304, a moderate disability of the dominant 
side of Muscle Group IV warrants a 10 percent evaluation; a 
moderately severe disability warrants a 20 percent 
evaluation; and a 30 percent evaluation is warranted where 
there is severe disability.  A 30 percent evaluation is the 
highest possible evaluation under Diagnostic Code 5304.  

Discussion

Here, the totality of the evidence has shown that the 
veteran's right shoulder disability is productive of symptoms 
consistent with the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 38 C.F.R. § 4.56 
(i.e., loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement).  In this case, objective symptoms clearly 
establish that the severity of the veteran's right shoulder 
disability is worse than those shown for "moderately 
severe" muscle injuries.  Thus, the Board concurs with the 
RO's finding that the veteran's right shoulder disability is 
best characterized as "severe."  As noted, a 30 percent 
evaluation is the highest evaluation permissible under 5304, 
and contemplates severe disability in the functioning of the 
intrinsic muscles of the shoulder girdle.  The Board finds 
that the reports of VA examinations and examinations by 
private physicians adequately portray the veteran's loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, in 
accordance with 38 C.F.R. § 4.56, and demonstrate that any 
such functional loss is contemplated by the RO's assignment 
of a 30 percent disability rating under Diagnostic Code 5304. 

The Board has also considered the provisions of Diagnostic 
Codes 5201 and 5202.  In relevant part, for a rating in 
excess of 30 percent, the diagnostic codes involving the 
shoulder of the major extremity require, limitation of motion 
of the arm to 25 degrees from the side, which is rated as 40 
percent disabling, or fibrous union of the humerus, which is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5202 (1999).  However, clinical findings do not 
show that the veteran's clinical picture more nearly 
approximates the criteria required for an increased rating 
pursuant to those provisions.  

An increased rating under Diagnostic Code 5201 is not 
warranted.  In 1997 active flexion was to 160 degrees and 
passive flexion was to 260 degrees and in 1998 flexion was to 
70 degrees and active and passive abduction were to 80 
degrees.  38 C.F.R. § 4.71, Plate I (1999).  Further, the 
Board also acknowledges the veteran's complaints of 
experiencing severe pain, as well as the examiner's 
statements recorded in December 1998, noting that the 
veteran's functional ability was significantly reduced, as 
they interfered with his activities of daily living and his 
job.  Nonetheless, even when considering the mandates of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), entitlement to an 
increased rating in excess of 30 percent still is not 
warranted.  The Board notes when making determinations with 
regard to the application of 38 C.F.R. §§ 4.40 and 4.45, the 
Board is bound by the holding in VAOGCPREC 9-98 (August 14, 
1998), which held that these provisions must be considered in 
light of the relevant Diagnostic Code governing limitation of 
motion.  That is, to establish a separate rating under these 
provisions would be tantamount to an extraschedular rating 
under 38 C.F.R. § 3.321, an outcome not envisioned by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this case, in 
spite of the veteran's complaints of severe pain and 
functional impairment, the evidence clearly shows that his 
disability picture of the right shoulder does not meet the 
criteria required for a rating in excess of 30 percent.  The 
Board further notes that despite the positive findings of 
record, the veteran is employed, his rotator cuff strength is 
good, and x-ray findings are essentially normal.  Thus, 
entitlement to an increased rating in this respect is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5201.

With respect to Diagnostic Code 5202, as previously noted, by 
history and currently, there is no evidence of a fibrous 
union of the humerus.  X-ray findings are normal.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Moreover, the Board points out that the evaluation of the 
same disability under various diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (1999).  The "critical element" 
in determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The current rating assigned to the veteran's right 
shoulder disability (involving Muscle Group IV) is based on 
limitation of function including stabilization of the 
shoulder against injury in strong movements, holding the head 
of the humerus in the socket, abduction, and outward/inward 
rotation of the arm.  See 38 C.F.R. § 4.73, Diagnostic Code 
5304.  Thus, in any event, based on the facts of this case, 
the assignment of a separate rating for limitation of 
function of the shoulder would amount to pyramiding.  
38 C.F.R. § 4.14.

Finally, the Board finds that a separate compensable rating 
for the post-operative scars resulting from the veteran's 
right shoulder surgeries is not warranted inasmuch as the 
scars have not been described as poorly nourished, tender and 
painful, or productive of any limitation of function.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

Left Varicocele with Epididymitis  

Criteria and Discussion

As this disability is not listed specifically in VA's rating 
schedule, it is rated by analogy.  See 38 C.F.R. § 4.20.  In 
the instant case, the related disease in which the functions, 
anatomical localization, and symptomatology are closely 
analogous for the condition that the veteran asserts is 
chronically painful, is chronic epididymo-orchitis.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7525.  Under Diagnostic 
Code 7525, chronic epididymo-orchitis is rated as urinary 
tract infection.  38 C.F.R. § 4.115b.  Urinary tract 
infections are rated under the criteria set forth in 38 
C.F.R. § 4.115a, which provide that a 30 percent evaluation 
is warranted where there is a urinary tract infection 
involving recurrent symptomatic infection requiring drainage 
and/or frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  A 
10 percent rating is warranted when the veteran experiences 
symptoms comparable with long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.

The evidence in this case reflects that the function of the 
organ is not impaired, so ratings that consider impairment of 
function do not appear to be applicable here. The veteran 
reported that the resulting disability includes swelling and 
constant pain, with an increase in pain after increased 
activities or prolonged standing, and during and after sexual 
intercourse.  On the medical evidence outlined above, it has 
not been shown that the veteran has been required to undergo 
one to two hospitalizations per year since he was initially 
awarded service connection for a status post left varicocele 
in February 1998.  The record is negative for showing medical 
treatment for a varicocele or for epididymitis, other than 
outpatient treatment, since the veteran's separation from 
service in July 1997.  The evidence is negative for showing 
that the symptoms of the veteran's left scrotal disorder 
involve recurrent symptoms requiring drainage and/or frequent 
hospitalization greater than two times per year, and/or 
requiring continuous intensive management.  The evidence has 
established that his outpatient treatment has included some 
drug therapy.  As noted by the veteran, he was prescribed 
Doxycycline in December 1997, in the amount of 90 pills with 
two refills.  While the Board does not necessarily agree that 
specific treatment by prescription medication in the instant 
case constitutes "long-term" drug therapy, it must be noted 
that even if could be characterized as such, such therapy 
would warrant no more than the 10 percent disability rating 
currently assigned.  

Based on the foregoing, the Board finds that a schedular 
rating higher than the currently assigned 10 percent 
disability rating is not supported by the evidence of record 
throughout the pendency of this claim.  38 C.F.R. §§ 4.7, 
Part 4, Diagnostic Code 7525.

Further, the Board finds that a separate compensable rating 
for the post-operative scars resulting from the veteran's 
varicocelectomy is not warranted inasmuch as the scars have 
not been described as poorly nourished, tender and painful, 
or productive of any limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  

Additional Matters

As above, the RO has already considered whether a higher 
rating is warranted on either issue on an extraschedular 
basis, and has concluded it is not.  The Board's review of 
the evidence of record has also uncovered no basis upon which 
to conclude that additional action is required with regard to 
extraschedular consideration.  Although the veteran indicates 
that he has lost time from work as a result of his service-
connected disabilities, the record shows that the veteran 
remains employed, and is devoid of evidence showing that his 
disabilities are productive of marked interference with his 
employment or frequent hospitalizations so as to render 
impractical the application of the regular schedular 
standards.  Thus, further consideration in this regard is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As discussed above, the Board has 
considered the concept of staged ratings pursuant to the 
guidelines of Fenderson, and finds that the totality of the 
evidence does not show any distinct period where the 
veteran's right shoulder disability or left scrotal 
disability met or nearly approximated the criteria necessary 
for an evaluation in excess of 30 percent or 10 percent, 
respectively, that are currently assigned.  Accordingly, the 
Board concurs with the RO's finding that the severity of the 
veteran's right shoulder disability and left scrotal 
disability warranted a 30 percent and a 10 percent 
evaluation, respectively, effective January 18, 1997.

In adjudicating the issues above, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath, 1 Vet. App. 589.  The competent 
evidence of record does not provide a basis which permits an 
evaluation in excess of 30 percent for the veteran's right 
shoulder injury, or an evaluation in excess of 10 percent for 
his left scrotal disability, under the applicable diagnostic 
codes outlined above.  Specifically, the medical findings do 
not demonstrate that the degree of impairment resulting from 
either disability meets or more nearly approximates the 
criteria for a disability rating in excess of the 30 percent 
and 10 percent currently assigned.  Given the foregoing, the 
preponderance of the evidence is against the veteran's 
claims, and is not in equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  The appeal is denied.  



ORDER

Entitlement to an initial disability rating in excess of 30 
percent for a right shoulder superior labral anterior-
posterior lesion is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a post-operative left varicocele with 
epididymitis is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

